Case 8:21-cv-00802-RSWL-KES Document 6 Filed 04/30/21 Page 1 of 1 Page ID #:25

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                                       CASE NUMBER:

ABRAHAM MELENDEZ GONZALEZ
                                                          8:21−cv−00802−RSWL−KES
                                        PLAINTIFF(S)

       v.
SOUTHERN CALIFORNIA PIZZA COMPANY
LLC
                                                           NOTICE TO FILER OF DEFICIENCIES IN
                                                                ATTORNEY CASE OPENING
                                     DEFENDANT(S).




PLEASE TAKE NOTICE:

The following problem(s) have been found with your electronically filed document:

   4/28/2021                 1              Complaint
Date Filed              Doc. No.         Title of Doc.
ERROR(S) WITH DOCUMENT:




Other Error(s):
The Civil Cover Sheet and Notice of Interested Parties were incorrectly filed as attachments.
Please utilize CM/ECF resources such as the search tool to locate the appropriate events for
filing. No further action is required unless directed by the Court.



                                        Clerk, U.S. District Court

Dated: April 30, 2021                   By: /s/ Jeannine Tillman jeannine_tillman@cacd.uscourts.gov
                                           Deputy Clerk




               − NOTICE TO FILER OF DEFICIENCIES IN ATTORNEY CASE OPENING −
